                 Case 2:19-cr-00392-DB Document 1 Filed 10/24/19 Page 1 of 13



                                ·                                  ,                  Fil     r··
    JOHN W. HUBER, United States Attorney (#7226)                '~· {h~ -r':<;;~J)
    KEVIN L. SUND WALL, Assistant United States Attorney (#6341)" . • ; ' 1 1-:'nt 1P T
    JAMIE THOMAS, Assi_stant Uni:ed States Attorney (#9420)'l/9 OCT 2t_t l\ •
                                                                                    1
    LAKE DISHMAN, Ass1stantUmted States Attorney (#16274)                       · , ,/. lJ3

    ~J~ ~:~~
       0
             :a:~es~:~~:ds~:~~e;O~f-~:l~r~c:ice City, Utah 8411 /      IC
                                                                          7
                                                                       .....__ , ...•.•...•
                                                                                            $EALED
    Telephone: (801) 524-5682                                                    -


                          IN THE UNITED STATES DISTRICT COURT

                           DISTRICT OF UTAH, CENTRAL DIVISION




    UNITED STATES OF AMERICA,                            INDICTMENT

                          Plaintiff,                     VIOLATIONS:

           vs.                                           Counts 1-5: 18 U.S.C. § 1343
                                                         (Wire Fraud)
    WILLIAM SHAYNE MURDOCK and
    RYAN LEE MOWER,                                      Count 6: 18 U.S.C. § 1956
                                                         (Promotional Money Laundering)
                          Defendants.
                                                         Count 7: 18 U.S.C. § 1956
                                                         (Concealment Money Laundering)
                                                                                        I
Case: 2: 19-cr-00392
Assigned To: Nielson, Howard C., Jr                      Counts 8-10: 18 U.S.C. § 1957
Assign. Date : 10/24/2019                                (Money Laundering - Spending)
Description:


           The Grand Jury charges:

                                          BACKGROUND

           At all times relevant to the Indictment:

            1.       FedEx Ground Package System, Inc., more commonly known as FedEx

    Ground ("FXG"), was a package transportation and delivery company headquartered in


                                                   1
            Case 2:19-cr-00392-DB Document 1 Filed 10/24/19 Page 2 of 13




Pennsylvania. FXG operated throughout the United States, including Utah. It wa~ a

subsidiary of FedEx Corp., headquartered in Tennessee.

       2.      To move packages across the country, FXG operated approximately thirty-

nine hubs, or distribution centers, across the United States.

       3.      One ofFXG's hubs was located in North Salt Lake, Davis County, Utah.

       4.      As part of its business model, FXG contracted with local trucking

companies, known as contracted service providers ("CSPs''), to transport packages on

behalf of FXG.

       5.      WILLIAM SHAYNE MURDOCK, ("MURDOCK'') was a resident of

Cache County, Utah.

       6.      MURDOCK owned several trucking companies incorporated in the State of

Utah including WM Transportation Inc. ("WM"), MSD Transportation, Inc. ("MSD"),

Clear Line Transportation, Inc. ("Clear Line") and Troon Transportation, Inc. ("Troon").

       7.      RYAN LEE MOWER ("MOWER") was a resident of Davis County, Utah.

       8.      MOWER was the Senior Linehaul Manager at the North Salt Lake FXG

hub. He was FXG's highest-ranking employee in Utah from at least 2008 to October

2019. His primary responsibilities included overseeing the FXG CSPs and ensuring each

complied with FXG policies and regulations.

                       SCHEME AND ARTIFICE TO DEFRAUD

       9.       The main object of the scheme and artifice to defraud FXG by MURDOCK

and MOWER was to exploit MOWER's position within FXG in order to unfairly grow,

give undue preferential treatment to, and protect MURDOCK' s trucking operations so as

                                              2
         Case 2:19-cr-00392-DB Document 1 Filed 10/24/19 Page 3 of 13




to make MURDOCK's businesses as lucrative as possible thereby enriching MURDOCK

and MOWER

       10.    Sometime on or before February 5, 2014, MURDOCK began paying

MOWER bribes. In exchange, MURDOCK asked for and received favors, pteferential

treatment, and assistance in defrauding FXG.

       11.    FXG has a strict no bribery policy in order to promote a culture of honesty

and integrity. As part of the CSP contract, FXG reserves the right to terminate a CSP's

contract if the CSP engages in bribery or corruption.

       12.    When MURDOCK signed the contract with FXG, he agreed to conduct all

business activities with honesty and integrity, and to comply with all federal, state and

local laws. He also agreed that FXG could terminate the contract if either he or the CSP

violated any of these provisions of the contract.

       13.    MOWER understood that accepting bribes would result in FXG terminating

his employment.

       14.    Since at least February 5, 2014, MURDOCK and MOWER hid their

corrupt relationship from FXG.

       15.    In return for money, MURDOCK exploited MOWER's position at FXG to

fraudulently grow and maintain his businesses in several ways.

                         Fraudulently Obtaining Assigned Runs

       16.    First, MURDOCK used MOWER's position to game FXG's process

governing the awarding of new runs to FXG CSPs.



                                              3
         Case 2:19-cr-00392-DB Document 1 Filed 10/24/19 Page 4 of 13




      17.     A run is an overland trucking route between two or more places, between

which FXG needs packages transported by a CSP. Some runs exist only for a day.

Others runs are permanent due to the steady flow of packages between locations. A

permanent run is called an assigned run. As demand grows, FXG creates additional

assigned runs. Once created, FXG notifies CSPs that the assigned run is available for any

CSP interested to apply so the newly created run may be assigned to a CSP.

       18.    The primary way a CSP grows its business with FXG is by obtaining more

runs. In every CSP contract, FXG and the CSP agree upon established rules and

procedures by which a new assigned run will be awarded. This allows every CSP to

expect the same process every time FXG makes a new assigned run available.

       19.    Typically, the truck of a CSP that has the most points receives the assigned

run. Trucks that run assigned or unassigned runs earn points for each day. Trucks can

also earn points for positive safety inspections and during peak season. As such, the

awarding of an assigned run should be based on merit.

       20.    MOWER's responsibility as Senior Linehaul Manager was to announce and

award new assigned runs according to the process agreed upon by FXG and the CSPs as

well as ensure the fairness and integrity of the process.

       21.    Instead, MOWER ensured MURDOCK's companies received at least two

runs in violation ofFXG policies and procedures.

       22.    At some time in or about 2014, MURDOCK's trucking company, WM, was

legitimately awarded a temporary FedEx Freight run from Salt Lake City to Pennsylvania

to Memphis ("SLC-Penn-Memphis run"). Thereafter, MOWER determined that based on

                                              4
           Case 2:19-cr-00392-DB Document 1 Filed 10/24/19 Page 5 of 13




FXG policies, he, as the Senior Linehaul Manager, should have posted this run as an

assigned (dedicated) run so that other contracted service providers could apply and

compete for this run. To benefit MURDOCK, MOWER never posted this run and has

allowed WM and other MURDOCK trucking companies to continue to operate this run as

an unauthorized assigned run for approximately five years.

         23.   In or about August of 2014, WM was running a temporary unassigned run

from Salt Lake City, Utah to Twin Falls, Idaho. As part of the bribe to obtain preferential

treatment, MOWER assigned this run directly to WM, bypassing the normal FXG posting

and competition procedures which would have allowed other trucking companies to bid or

compete for the run. WM would not have been awarded this run through the traditional

posting procedures if MOWER would have posted this run as required by FXG policy.

WM, and subsequently, Clear Line, have operated this run for approximately the past five

years.

         24.   Without MOWER's assistance, MURDOCK would not have been able to

obtain routes as he did.

                       Hiding the True Growth of the Businesses

         25.   Second, MOWER helped MURDOCK grow his businesses larger than

FXG allowed by submitting false information to FXG.

         26.   Generally, FXG limits the number of semi-trucks ("tractors") a CSP owner

may have service runs originating from the same hub to fifteen. A CSP may seek an

exception to have more.



                                              5
          Case 2:19-cr-00392-DB Document 1 Filed 10/24/19 Page 6 of 13




       27.    FXG does this for many reasons. It protects FXG from becoming too

dependent on one CSP in a given area. It allows FXG to spread opportunities available

among more local trucking companies. It grants FXG access to more trucking resources

that can support its transportation network.

       28.     FXG depends on its senior linehaul managers to prevent CSPs from

growing too large at a single hub. When a CSP gets too big at a particular hub, FXG

refers to this as over-scale.

       29.     Rather than follow company protocol, MOWER and MURDOCK regularly

and systematically concealed MURDOCK' s true ownership interests and control of

several CSPs from FXG. By doing so, MURDOCK's companies operated approximately

29 runs originating from the North Salt Lake FXG hub.

       30.     FXG CSPs are required to submit Annual Compliance Reports, certifying

that they have updated their CSP Entity Profile. As part of the scheme to defraud, from

2016 through 2019., MURDOCK falsely certified that he had updated his CSP Entity

Profile claiming that he had no interest in any other companies that did business with or

had contracts with FXG.

                                      Boosting Miles

        31.    Third, using MOWER's position, MURDOCK and MOWER falsified

mileage reports so that FXG paid MURDOCK's companies more than they were entitled.

        32.    A CSP earns money by completing runs for FXG. The total weekly

mileage of the runs completed by a CSP is multiplied by a dollar amount per mile. Thus,

the more miles driven, the more money earned.

                                               6
         Case 2:19-cr-00392-DB Document 1 Filed 10/24/19 Page 7 of 13




      33.      MOWER on occasions would inflate, or boost, the number of weekly miles

driven by one of more ofMURDOCK's companies and submit the boosted numbers to

FXG, causing FXG to overpay MURDOCK.

      34.      On March 28, 2018, MOWER sent the following text message to

MURDOCK:

      "I just processed a bunch of adjustments for Wm and MSD. I threw in some extra
      miles on the WM adjustments to help you out."

On the same date, MURDOCK replied:

       "Thank you very much appreciated (fist emoji)".

                                    Results of the Fraud

       35.     By fraudulently obtaining assigned runs, allowing continuous running of

unauthorized assigned runs, actively obscuring business ownership and growth and

falsely reporting miles to gain unearned income, MURDOCK's companies received

approximately 19 million dollars in FXG revenue over the past 5 years. During that same

time period, MURDOCK paid bribes to MOWER of at least $50,000.00

                                        COUNTS 1-5
                                    18 U.S.C. §§ 1343 and 2
                                         (Wire Fraud)

       36.     The Grand Jury incorporates the allegations in paragraphs 1 through 3.5

above as if fully alleged herein.

         37.    On or about the dates listed below, in the District of Utah and elsewhere,

                 WILLIAM SHAYNE MURDOCK and RYAN MOWER,




                                               7
         Case 2:19-cr-00392-DB Document 1 Filed 10/24/19 Page 8 of 13




defendants herein, having devised and intending to devise a scheme and artifice to

defraud, and for obtaining money and property by means of false and fraudulent

pretenses, representations, and promises, and for the purpose of executing said scheme

and artifice to defraud, did cause to be transmitted in interstate commerce by means of

wire communication certain writings, signs and signals, each such use of wire

communication being a separate count of this Indictment, all in violation of 18 U.S.C.

§§ 1343 and 2.

 Count      Date                         Interstate Wire Transaction
                   Check dated December 15, 2017 from WM Transportation Inc.'s Lewiston
                   State Bank account ending in 9645 in the amount of2,000, deposited by
     1    12118/17
                   MOWER on or about December 18, 2017, into MOWER's America First
                   Credit Union account ending in 7951-1.
                   Check incorrectly dated February 5, 2017 from WM Transportation Inc.'s
                   Lewiston State Bank account ending in 9645 in the amount of $1,000
     2     2/5/18  which was deposited by MOWER on or about February 5, 2018, into
                   MOWER's America First Credit Union account ending in 7951-1.

                      Check incorrectly or post-dated May 25, 2018 from WM Transportation
                      Inc.'s Lewiston State Bank account ending in 9645 in the amount of
     3     5125118    $2,000 which was deposited by MOWER on or about May 24, 2018, into
                      MOWER' s America First Credit Union account ending in 7951-1.

                      Submission of Annual Compliance Report by wire transmission to FXG
            Spring    corporate office.
     4
             2019

                      Text messages exchanged between MOWER and MURDOCK regarding
     5     3128118    falsified extra miles for WM Transportation.




II



                                             8
         Case 2:19-cr-00392-DB Document 1 Filed 10/24/19 Page 9 of 13




                                      COUNT6
                              18 U.S.C. § 1956(a)(l)(A)(i)
                            (Promotional Money Laundering)

       38.    The factual allegations set forth in paragraphs 1-35 of this Indictment are

incorporated by reference and re-alleged as though fully set forth herein.


       39.    On March 9, 2016, within the Central Division of the District of Utah and

elsewhere,


                            WILLIAM SHAYNE MURDOCK

the defendant herein, did knowingly conduct and attempt to conduct the following

financial transactions affecting interstate commerce, to wit, payment from WM

Transportation to New Growth Capital LLC, to acquire ownership interest in Troon

Transportation. MURDOCK issued check number 13410 in the amount of $130,402.03

from WM Transportation's Lewiston State Bank account ending in 9645 to New Growth

Capital LLC., which transaction involved the proceeds of specified unlawful activity, that

is, wire fraud (18 U.S.C. § 1343) and money laundering (18 U.S.C. §§ 1956 and 1957),

with the intent to promote the carrying on of such specified unlawful activity and that

while conducting and attempting to conduct such financial transactions, knowing that the

property involved in the financial transactions represented the proceeds of some form of

unlawful activity, all in violation of 18 U.S.C. §§ 1956(a)(l)(A)(i) and 2(a) and 2(b).




                                              9
         Case 2:19-cr-00392-DB Document 1 Filed 10/24/19 Page 10 of 13




                                       COUNT7
                               18 U.S.C. § 1956(a)(l)(B)(i)
                            (Concealment Money Laundering)

       40.    The factual allegations set forth in paragraphs 1-35 of this Indictment are

incorporated by reference and re-alleged as though fully set forth herein.


       41.    On or about April 24, 2017, within the Central Division of the District of

Utah and elsewhere,


                            WILLIAM SHAYNE MURDOCK

the defendant herein, did knowingly conduct and attempt to conduct a :financial

transaction affecting interstate commerce, to wit, a Wells Fargo Bank Account ending in

· 6640, that MURDOCK held with others, received an electronic transfer of $100,000.00

from Clear Line Transportation. Later that same date $100,000.00 was transferred from

that account to MURDOCK'S Wells Fargo Bank Account ending in 3022, a personal

account held with M.M. Also on that same date, M.M. issued a check from Wells Fargo

Bank Account ending in 3022, in the amount of $95,000.00 which was deposited into

WM Transportation's Lewiston State Bank Account ending in 9645, which transaction

involved the proceeds of specified unlawful activity, that is, wire fraud (18 U.S.C. §

 1343) and money laundering (18 U.S.C. §§ 1956 and 1957), knowing that the transaction

was designed in whole or in part to conceal and disguise the nature, location, source,

 ownership and control of the proceeds of said specified unlawful activity and that while

 conducting and attempting to conduct such :financial transaction, knowing that the




                                             10
              Case 2:19-cr-00392-DB Document 1 Filed 10/24/19 Page 11 of 13




property involved in the financial transaction represented the proceeds of some form of

unlawful activity, all in violation of 18 U.S.C. §§ 1956(a)(l)(B)(i) and 2(a) and 2(b).

                                           Counts 8-10
                                     18 U.S.C. § 1957 and 2(b)
                                   (Money Laundering - Spending)

            42.   The factual allegations set forth in paragraphs 1-25 of this Indictment are

incorporated by reference and re-alleged as though fully set forth herein.


            43.    On or about the dates listed below, in the Central Division of the District of

Utah and elsewhere,


                                WILLIAM SHAYNE MURDOCK,

defendant herein, did lmowingly engage and attempt to engage in the following monetary

transactions by, through, and to a financial institution, affecting interstate and foreign

commerce, in criminally derived property of a value greater than $10,000.00, that is the

withdrawal, transfer, exchange of U.S. currency, and deposit of funds, such property

having been derived from the specified unlawful activity, that is, the proceeds of Wire

Fraud in violation of 18 U.S.C. § 1343, all in violation of Title 18 U.S.C. §§ 1957 and

2(b):

                      DATE
 COUNT                               MONETARY TRANSACTIONS
                   (On or About)
        8         March 10, 2016     Check 13411 in the amount of$29,057.00 from
                                     Lewiston State Bank to pay off the loan on a tractor.
        9         May 4, 2018        Check 20396 in the amount of $40,000.00 from
                                     Lewiston State Bank to Clear Line Transportation to
                                     repay a loan between trucking companies.



                                                  11
              Case 2:19-cr-00392-DB Document 1 Filed 10/24/19 Page 12 of 13




     10          March 9, 2016      Withdrawal from WM Transportation's Lewiston State
                                    Bank account ending in 9645 via check 13410 in the
                                    amount of$ 130,402.03 to New Growth Capital LLC, to
                                    acquire ownership interest in Troon Transportation.

                       NOTICE OF INTENT TO SEEK FORFEITURE

       Pursuant to 18 U.S.C. § 98l(a)(l)(C) and 28 U.S.C. § 2461(c), upon conviction of

any offense in violation of 18 U.S.C. § 1343, as set forth in this Indictment, the defendant

shall forfeit to the United States of America any property, real or personal, that

constitutes or is derived from proceeds traceable to the scheme to defraud. The property

to be forfeited includes, but is not limited to, the following:

          •    Any and all ownership interest including shares of stock held in the name of
               William Shayne Murdock or WM Transportation, Inc. in Troon Transportation,
               Inc.;
          •    Real property located at 325 Edgehill Dr., Providence, Utah 84332-9426;
          •    A money judgment equal to the value of any property, real or personal,
               constituting or derived from proceeds traceable to the scheme to defraud and
               not available for forfeiture as a result of any act or omission of the defendant(s)
               for one or more of the reasons listed in 21 U.S.C. § 853(p); and
          •    Substitute property as allowed by 21 U.S.C. § 853(p) via 28 U.S.C. § 2461(c).

          Pursuant to 18 U.S.C. § 982(a)(l), upon conviction of any offense in violation of

18 U.S.C. §§ 1956 and/or 1957, the defendants shall forfeit to the United States of

America any property, real or personal, involved in such violations, and any property

traceable to such property. The property to be forfeited includes, but is not limited to the

following:

          •    Any and all ownership interest including shares of stock held in the name of
               William Shayne Murdock or WM Transportation, Inc. in Troon Transportation,
               Inc., a Utah Corporation;
          •    A money judgment equal to the value of all property involved in the money
               laundering and any property traceable to such property and not available for


                                                  12
           Case 2:19-cr-00392-DB Document 1 Filed 10/24/19 Page 13 of 13




              forfeiture as a result of any act or omission of the defendant( s) for one or more
              of the reasons listed in 21 U.S.C. § 853(p); and
       •      Substitute property as allowed by 21 U.S.C. § 853(p) via 18 U.S.C. § 982(b).

       GRAND JURY'S PROBABLE CAUSE FINDING REGARDING FORFEITURE

       The grand jury finds probable cause to believe that:

       1)         William Shayne Murdock has committed the crimes specified in the above

forfeiture notice;

       2)         The following property is 1) constituted or derived from proceeds traceable

to the wire fraud scheme, or 2) involved in money laundering or property traceable to

property involved in money laundering; and

       3)         In the event of Mr. Murdock's conviction such property would be subject to

forfeiture:

              •   William Shayne Murdock or Wm Transportation, Inc. 's interest, including
                  shares of stock held and the right to receive distributions, in Troon
                  Transportation, Inc.

                                              A TRUE BILL:

                                                         hol
                                              FOREPEtsONF THE GRAND JURY
                                                                I




Assistant United States Attorney




                                                 13
